Title: To Thomas Jefferson from Charles Williamson, 26 November 1793
From: Williamson, Charles
To: Jefferson, Thomas



Sir
Bath Ontario County 26. Novr. 1793

I have the Honor to enclose You an Affadavit made before me as a Magistrate of this County. The Outrage complained of being attended with the most distressing consequences to some of the complainants who are Citizens of the United States—and not only highly alarming to the Settlers on this Frontier, but a Gross insult to this Goverment—I think it my Duty as a Magistrate to request You will do me the Honor of laying it before His Excellency the President of the United States.
The Individuals who have suffered by this unwarrantable exertion of Local Power on the Part of the British Look up with confidence to the Executive Officers of the Goverment of the United States for that redress which every good citizen feels himself entitled to.
I beg leave to say that in whatever light this transaction may be viewed by those who reside in situations inaccessible to the under strappers of an Arbitrary Power—it is here viewed as a Precedent of the most dangerous Nature (as the British may with the same propriety seize Stores on any part of the County of Ontario, where they are accessible to their depredations) and as a most shameful and Gross insult to the Goverment under which we Live, and I make no doubt will make the same impression on the breast of every American.
 
As a Magistrate I have done my Duty in making this Statement, which I have done with the more confidence as before this transaction Came before me I was personally acquainted with Mr. Rankin whom I regard as a Man of Honor and Truth. But as a Man that feels for the Dignity of this Goverment, and as an Extensive Proprietor in this County If such insults are submitted to, and the British Governors are permitted to Exercise a Jurisdiction within the County of Ontario, by no means even connected with the districts round the Forts they with-Hold from the United States—I beg leave to ask Whether on approaching Lake Ontario, within the bounds of the County of Ontario, and within the limits of the United States, are my settlers to consider themselves under the Protection of a Goverment that will secure them from Authorised Robberys and insults—And to secure that Protection must they cringe and Fawn on some underlin revenue Officer of Upper Canada. I have the Honor to be with the Greatest respect Sir Your most obt. and very humble Sert.

Chas. Williamson

